          Case 3:16-md-02741-VC Document 2830 Filed 02/26/19 Page 1 of 2



                               UNITED STATES DISTRICT COURT

                             NORTHERN DISTRICT OF CALIFORNIA


 IN RE: ROUNDUP PRODUCTS                            MDL No. 2741
 LIABILITY LITGATION
                                                    Case No. 16-md-02741-VC
 This document relates to:
                                                    PRETRIAL ORDER NO. 93:
 Hardeman v. Monsanto, 3:16-cv-00525-VC
                                                    FURTHER ORDER RE REEVES
                                                    DEPOSITION DESIGNATIONS




       The new transcript of the Reeves testimony submitted by the parties is still not ready for

review by the Court. First, in many instances the Court cannot tell whether a particular portion of

testimony has been designated, because it contains only partial highlights (with the line number

highlighted but not the text). Second, in many instances the same category of testimony comes with

an objection in some places but without an objection in other places. Compare, for example, page

67 to pages 38-39 and 82-83. This leaves the Court confused about the theory behind the

objections.

       To attempt to assist the parties in moving this along, the Court issues the following general

ruling regarding the Reeves deposition: Testimony by Dr. Reeves about Monsanto's views of the

science is inadmissible at Phase 1, except to the extent Monsanto documents reflect a position

inconsistent with the position it is taking at trial. Therefore, while testimony by Dr. Reeves relating

to Dr. Acquavella's July 1997 memorandum criticizing the AHS is admissible at Phase 1 since

Monsanto is relying heavily on the AHS at trial, most or all of the remaining testimony by Dr.

Reeves about the science is inadmissible at Phase 1. On the other hand, for Phase 2, testimony by

Dr. Reeves about the science, or Monsanto's views of the science, will generally be admissible, and
         Case 3:16-md-02741-VC Document 2830 Filed 02/26/19 Page 2 of 2



such testimony will only be excluded if there is a special reason to keep particular testimony out.

So, for example, the above-referenced testimony on page 67 and pages 38-39 and 82-83 is

admissible at Phase 2.

       The parties must resubmit a transcript of the Reeves testimony for the Court's review in

accordance with this ruling, along with a streamlined spreadsheet. This means that the plaintiffs

shall, subject to the exception described above, only designate testimony about the science and

Monsanto's view of it for Phase 2. This is with the understanding that the plaintiffs have preserved

their objections to the Court's ruling that such testimony cannot be admitted during Phase 1.

Similarly, Monsanto shall only object to designations of such testimony for Phase 2 if there is a

special reason to exclude it, beyond Monsanto’s general objection that Reeves’ testimony about the

science is irrelevant to Phase 2. This is with the understanding that Monsanto has preserved its

objections to the Court's ruling that such testimony generally can be admitted during Phase 2. In

addition, the Court notes that Monsanto has included several frivolous hearsay objections

(frivolous because the objections are to the admission of statements by Monsanto agents).



       IT IS SO ORDERED.

Date: February 26, 2019                                      ___________________________
                                                             Honorable Vince Chhabria
                                                             United States District Court
